Exhibit 10.1

 

COURIER CORPORATION


1999 EMPLOYEE STOCK PURCHASE PLAN

 


FIRST AMENDMENT

 

A.                                   The Courier Corporation 1999 Employee Stock
Purchase Plan (the “Plan”) is hereby amended by deleting in its entirety the
last sentence of the first paragraph of Section 8 and substituting the following
in lieu thereof:

 

“The purchase price for each share purchased under such Option (the “Option
Price”) will be 85% of the Fair Market Value of the Common Stock on the Exercise
Date.”

 

B.                                     This amendment is effective for Offerings
commencing on or after March 1, 2005.

 

C.                                     The Plan, as so amended, is in all other
respects hereby confirmed.

 

IN WITNESS WHEREOF, the Company has caused this First Amendment to the Plan to
be executed by its duly authorized officer this 20th day of January, 2005.

 

 

 

COURIER CORPORATION

 

 

 

By:

    s/ James F. Conway III

 

 

 

 

Title:

 Chairman, President & CEO

 

 

 

 

 

Attest:

  s/ Mary Gail D. McCarthy

 

 

 

 

Title:

    Assistant Secretary

 

 

 

--------------------------------------------------------------------------------